DETAILED ACTION
Claims 1 – 20 have been presented for examination. 
This office action is in response to submission of the application on 09/30/2020.
Lund et al. (US 2016/0333855), Dietz et al. “A Distributed Ledger Approach to Digital Twin Secure Data Sharing”, Malakuti et al. (EP 3709227) and Muenzel et al. (WO 2020/040772) are listed on the IDS and relied upon in the instant Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating allowable subject matter:
None of the prior art of record taken individually or in combination discloses the claim 15 method, comprising: “retrieving, via the processor, model code for the asset from the code repository system in response to receiving the first request, wherein the model code is associated with a first hierarchy that comprises a plurality of hierarchical levels of a plurality of digital representations corresponding to a plurality of assets of an industrial automation system, wherein the plurality of assets comprises the asset; sending, via the processor, a second request for asset code to the asset, wherein the asset code is associated with a second hierarchy that comprises a plurality of hierarchical levels of the plurality of assets within the industrial automation system; receiving, via the processor, the asset code from the asset; determining, via the processor, a mapping between the second hierarchy and the first hierarchy; converting, via the processor, the asset code to a reference code based on the mapping; generating, via the processor, an updated model code based on the reference code; and creating, via the processor, the digital representation based on the updated model code”, in combination with the remaining elements and features of the claim. It is for these reasons that the applicant’s invention defines over the prior art of record.

Malakuti et al. (EP3709227) teaches a digital twin for a device in an automation system (model code for a plurality of assets), and that the digital twin model is associated with a hierarchy, and that data from the devices is fed into the digital twins (asset code), and that local identifiers can be related to a globally unique identifier (mapping), and the digital twins can be updated with new data, and that a digital twin can be created if it does not already exist. However does not teach converting the asset code to a reference code based on the mapping, or generating an updated model code based on the reference code.

Thomsen et al. (US 2018/0300437) teaches generating visual widgets (model code) from previously saved presentation configurations, and which display data from industrial devices (asset code), where the display is according to a common plant model determined from individual asset models (mapping from first/second hierarchy), the data received from the industrial devices is visually rendered (covert asset code to reference code), and then forms part of the overall set of widgets (generating an updated model code). However does not teach creating the digital representation based on an updated model code, or receiving an asset code from the an asset.

Eryurek et al. (US 2004/0139085) teaches integrating plant data using a navigational tree structure. However does not teach converting asset code to a reference code based on the mapping of the hierarchies, or generating an updated model code based on the reference code.

Wragg et al. (US 2017/0242935) teaches visualizing an asset hierarchy, and changing the data source of a presented node. However does not teach converting asset code to a reference code based on the mapping of the hierarchies, or generating an updated model code based on the reference code.

Madden (US 2021/0141778) teaches displaying/storing industrial asset information by reorganizing the hierarchy.  However does not teach converting asset code to a reference code based on the mapping of the hierarchies, or generating an updated model code based on the reference code.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Lund et al. (US 2016/0333855) (henceforth “Lund (855)”) in view of Dietz et al. “A Distributed Ledger Approach to Digital Twin Secure Data Sharing” (henceforth “Dietz”).  Lund (855) and Dietz are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 1, Lund (855) teaches a non-transitory computer-readable medium comprising instructions that, when executed, cause one or more processors to: (Paragraph 31 and Figure 2 a controller comprising a processor, memory and computer-readable instructions that can be executed)
receive a first request to access a digital representation from a computing device, (Paragraph 74 a user can desirably interact with a digital twin through a human-machine interface (receive a first request to access a digital representation) “The model-based HMI 56 may provide one or more views of the virtual, digital twin farm and the relevant states of the assets and system performance, a virtual HMI, and so on. Virtual controls accessed through the model-based HMI 56 may be translated by the virtual control system and supporting analytics,”, and Paragraph 87- 88 the HMI actively updates the digital twin based on user interactions, and is computer-implemented (access a digital representation from a computing device) “The user may then be able to interact with the controls and observe the feedback from the visualized interaction elements until feedback is provided about the areas within the farm that have been optimized at systems level. Specific interaction design patterns for wind farm virtual HMI management are provided in the example GUIs … a computer-implemented method 250 for generating a digital twin”)
wherein the digital representation is assigned to an asset of an industrial automation system, and wherein the digital representation comprises code specific to operating, maintaining, or diagnosing the asset; (Paragraph 88 “As shown at 258, the method 250 includes controlling, via the digital models of the second communication network, one or more operating parameters of the wind farm based on the signals”, and Paragraph 40 the digital twin can be wholly software “Modules may constitute either software modules ( e.g., code embodied on a machine-readable medium or in a transmission signal) or hardware modules”, and Paragraph 61 the digital twin is specific to validating a potential operation of the asset for optimality (digital representation specific to maintaining/diagnosing the asset) “Once desired performance is achieved by tweaking operating parameters and set points and validated using the digital twin module 54, these set points and configurations are replicated on the onsite controllers directly or thru the SCADA system where feasible”)
receive an input to modify the code from the computing device; perform one or more simulations of the modified code utilizing the digital representation in response to receiving the input to modify the code; send one or more simulation results to the computing device for evaluations based on the one or more simulations; (Paragraph 77 and 87 and Figure 7 parameters can be modified by a user interacting the with the digital twin (receive an input to modify from the computing device), and the digital twin presents the results of the modifications (send one or more simulation results for evaluations) “Thus, as shown at 155, the user can model variations in settings to explore the pros and cons of multiple parameter settings” 
    PNG
    media_image1.png
    365
    946
    media_image1.png
    Greyscale
, and Paragraph 74 the digital twin interactions are through a human-machine interface (send simulation results to the computing device), and Paragraph 61 the parameters can be modified in a digital twin (an input to modify the code) “Once desired performance is achieved by tweaking operating parameters and set points and validated using the digital twin module 54, these set points and configurations are replicated on the onsite controllers directly or thru the SCADA system where feasible”)
receive, from the computing device, a second request for pushing the modified code to the asset; and cause the modified code to be sent to the asset in response to receiving the second request. (Paragraph 61 optimal set points or configurations are replicated only after desired performed is achieved (for pushing the modified code to the asset, and cause the modified code to be sent to the asset) “Once desired performance is achieved by tweaking operating parameters and set points and validated using the digital twin module 54, these set points and configurations are replicated on the onsite controllers directly or thru the SCADA system where feasible”, and Paragraph 77 and Figure 7 the optimal settings can be determined by a user interacting the with the digital twin (receive a second request from the computer device, and in response to receiving the second request) “Thus, as shown at 155, the user can model variations in settings to explore the pros and cons of multiple parameter settings”)

Lund (855) does not appear to explicitly disclose: verify a security access for the first request based on identity information associated with a user of the computing device included in the first request to determine whether to provide the computing device access to the digital representation; provide the computing device access to the digital representation in response to verifying the security access.

However Dietz teaches:
verify a security access for a first request based on identity information associated with a user of a computing device included in the first request to determine whether to provide the computing device access to a digital representation; provide the computing device access to the digital representation in response to verifying the security access; (Page 7 users must register (based on identity information associated with a user) prior to being authenticated and provided access (verify a security access, and provide access) “This calls for restricted data access dependent on the party through authenticate() and authorize() functions, while ideally keeping the effort for user registration low”, and Page 11 users have accounts (based on identity information) “For user authentication, accounts are created on the blockchain and represented by their public key”, and Page 7 the data access is for digital twins (access to a digital representation) “In order to develop a framework for secure DT data sharing, we first evaluate the suitability of DLT in Section 4.1.”, and Page 8 the access is implement using nodes and a client application (of a computing device) “Every participant runs three components: a node of a Distributed Hash Table (DHT), a node of the Distributed Ledger and a client application”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation and optimization system disclosed by Lund (855) with the digital twin storage and sharing system disclosed by Dietz.  One of ordinary skill in the art would have been motivated to make this modification in order to share digital twin data while preserving confidentiality (Dietz Page 16 “In terms of data confidentiality, our approach ensures that the data is read only by authenticated and authorized parties”)


With regard to claim 2, Lund (855) in view of Dietz teaches all the elements of the parent claim 1, and further teaches:
wherein the computing device is configured to access a control system of the industrial automation system to resolve or diagnose problems associated with the asset. (Lund (855) Figure 7 and Paragraph 76 – 77 optimal parameters are implemented in a physical asset using commands and SCADA, where the non-commanded physical assets are not operating optimally (to resolve problems associated with the asset) “by reviewing the model-based representation of the farm 200 drawn of the digital twin and fleet models … As such, as shown at 157, the virtual cloud-based farm control system 57 is configured to convert the parameters into a series of commands for the fleet control system (158) and the specific commands needed for each of the physical turbine assets” 
    PNG
    media_image2.png
    613
    966
    media_image2.png
    Greyscale
)

With regard to claim 5, Lund (855) in view of Dietz teaches all the elements of the parent claim 1, and further teaches:
wherein the simulation results comprise one or more errors, alerts, or recommendations, generated based on the one or more simulations. (Lund (855) Paragraph 49 and Figure 8B “the cloud-based second communication network 25 includes a digital infrastructure 27 having a plurality of digital models 54” 
    PNG
    media_image3.png
    183
    276
    media_image3.png
    Greyscale
, and Paragraph 56 optimal operating recommendations are generated by performing simulations using the digital twin models 54 (generated based on simulations) “The operations optimization module 39 may be a software solution (e.g., software application) that uses algorithms (e.g., sophisticated algorithms), current and historical operating data, manufacturer's asset data, industry data references to suggest operating conditions and condition-based maintenance recommendations for enhanced ( e.g., optimal) operation of equipment … A combination of optimization techniques can be simulated using the digital twin module 54, and results are evaluated and validated using the digital twin module 54.”)

Claims 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Dietz, and further in view of Thomsen et al. (US 2018/0300437) (henceforth “Thomsen (437)”).  Lund (855), Dietz and Thomsen (437) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 3, Lund (855) in view of Dietz teaches all the elements of the parent claim 1, and further teaches:
the security access enables the computing device to access at least a portion of asset code stored in a code repository system, (Dietz Page 8 - 9 desired data can be accessed via an access control mechanism (security access enables to access)“while the client application is responsible for the user interface and backend logic for retrieving and processing the data stored on the ledger and DHT … To maintain confidentiality and availability, data stored on the DHT is encrypted, sharded and replicated. Correspondingly, an access control mechanism is needed to allow authorized parties to access the data”, and Page 9 the data comprises machine-readable specification and human-readable documents for defining a digital twin (a portion of asset code stored in a code repository system) “There are two types of descriptive data that need to be stored by the system: a machine-readable specification and device-related unstructured data (i.e. human-readable documents). The specification includes a description of the device's hardware components as well as their functions. The DT's physical properties are derived from this specification.”)

Lund (855) in view of Dietz does not appear to explicitly disclose: wherein the asset code comprises a hierarchical level of the asset within the industrial automation system; and the computing device is permitted to temporarily access and modify the portion of the asset code.

However Thomsen (437) teaches:
wherein asset code comprises a hierarchical level of the asset within the industrial automation system; and (Paragraph 86 information defining hierarchical relationships between industrial assets/devices can be accessed (hierarchical level of the asset within the industrial automation system) “Gateway configuration application 1006 allows a user to define an asset structure or model of an industrial automation application or a collection of industrial automation applications being monitored and controlled by one or more BIDT-capable industrial devices 302. These asset models define hierarchical relationships between industrial assets, associated industrial devices, production lines or areas, and data generated by the various devices associated with the industrial applications … a user can define these asset models as model definitions 1002,”)
a computing device is permitted to temporarily access and modify the portion of the asset code. (Paragraph 120 access could be temporary “When the gateway device registry 1904 determines that the connection request is valid (based on information received in the request and previously registered information for Gateway Device 1 in registry storage 1906), the gateway device registry 1904 grants a certificate to the gateway device 402 permitting the gateway device to open a temporary communication channel to the customer cloud platform 1806.”, and Paragraph 86 “Gateway configuration application 1006 allows a user to define an asset structure or model of an industrial automation application or a collection of industrial automation applications being monitored and controlled by one or more BIDT-capable industrial devices 302. These asset models define hierarchical relationships between industrial assets, associated industrial devices, production lines or areas, and data generated by the various devices associated with the industrial applications … a user can define these asset models as model definitions 1002,”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation and storage system disclosed by Lund (855) in view of Dietz with the hierarchical asset model and temporary communication channel disclosed by Thomsen (437).  One of ordinary skill in the art would have been motivated to make this modification in order to present asset data in a desired structure/format (Thomsen (437) Paragraph 122 “These asset models, together with data and metadata associated with this BIDTs, are used to generate graphical presentations of the asset data that are structured in accordance with the models”), or in order to communicatively connect with a digital representation of one or more assets for an expected duration (Thomsen (437) Paragraph 120 “Typically, the expiration time will be set to exceed an expected duration of time required to send the BIDT data and metadata”).

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Dietz, and further in view of DeLuca et al. (US 2021/0096975) (henceforth “DeLuca (975)”).  Lund (855), Dietz and DeLuca (975) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 4, Lund (855) in view of Dietz teaches all the elements of the parent claim 1, and does not appear to explicitly disclose: wherein the code comprises code running environment and settings and code testing environment and conditions.

However DeLuca (975) teaches:
wherein the code comprises code running environment and settings and code testing environment and conditions. (Paragraph 93 various software dependencies for the digital twin (code comprises) can be wrapped up into a single container, including the environment and any other desired tools (code testing environment and conditions) “wherein a container 270 may comprise an image of a digital twin module 203 and software dependencies 269a-269c (generally referred to herein as software dependencies 269) for running instances of the digital twin module 203 within the environment of the container 270. Software dependencies 269 may include application code, system tools, settings, runtime environment and system libraries.”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation and storage system disclosed by Lund (855) in view of Dietz with the deploying a digital twin using containers disclosed by DeLuca (975).  One of ordinary skill in the art would have been motivated to make this modification in order to provide computing resources for executing the digital twin (DeLuca (975) Paragraph 89 “Data centers may include one or more host systems 201, providing host system hardware 267, a host operating system 265 and/or containerization software 263 such as, but not limited to, the open-source Docker and/or OpenShift software, to execute and run the containerized digital twin module 203 encapsulated within the environment of the containers 270, as shown in FIG. 2b.”)

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Malakuti et al. (EP 3709227) (henceforth “Malakuti (227)”).  Lund (855) and Malakuti (227) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 6, Lund (855) teaches a simulation system, comprising one or more processors configured to: (Paragraph 32 - 34 processors execute the operations “For example, in certain embodiments, the methods described herein may be at least partially processor-implemented … The one or more processors may also operate to support performance of the relevant operations in a ‘cloud computer’ environment or as a ‘software service’ (SaaS).”, and Paragraph 56 “A combination of optimization techniques can be simulated using the digital twin module 54, and results are evaluated and validated using the digital twin module 54.”, and Paragraph 50 “a plurality of digital models executing on one or more processors 58 (FIG. 2) … Further, one or more modules may be part of cloud computing”)
simulate a performance of each asset of a plurality of assets in a computational environment by running one or more simulations of a performance of each asset of the plurality of assets using a plurality of digital representations corresponding to the plurality of assets stored in a code repository, wherein the code repository comprises: (Paragraph 57 “the digital twin module 54 may be configured to allow remote operators to model and simulate turbines 202 by applying different models and loads on the equipment”, and Paragraph 61 “In addition, the digital twin module 54, the operations optimization module 39, and the lifecycle assessment (i.e. continuously collecting and updating the digital models) are used in conjunction with each other in a closed loop system, to tweak different parameters, simulate operation of the digital farm 30 under changed conditions and observing behavior.”, and Paragraph 32 - 34 and 50 and Figure 2 the software/executable elements are implemented using generic memory devices and commercially available software solutions (stored in a code repository))
a plurality of portions of computer-executable code, wherein each portion of the plurality of portions of computer-executable code is used to operate a respective asset of the plurality of assets, wherein each of the plurality of digital representations represents the respective asset of the plurality of assets in the computational environment, and (Paragraph 40 any of the modules can be implemented as software on a computer system “Modules may constitute either software modules ( e.g., code embodied on a machine-readable medium or in a transmission signal) or hardware modules … In example embodiments, one or more computer systems (e.g., a standalone, client or server computer system) or one or more hardware modules of a computer system (e.g., a processor or a group of processors) may be configured by software”, and Paragraph 88 any individual wind turbine can be controlled (used to operate respective asset) using the digital twin “As shown at 258, the method 250 includes controlling, via the digital models of the second communication network, one or more operating parameters of the wind farm based on the signals”)
generate one or more updated portions that correspond to one or more of the plurality of portions of computer-executable code based on the one or more simulations; and (Paragraph 49 digital twin models are continuously updated based on operational data “As such, the plurality of digital models of the wind turbines 202 may be continuously updated during operation of the wind farm 200 via data supplied by the farm-based first communication network”)
send the one or more updated portions to one or more assets of the plurality of assets associated with the one or more portions of the plurality of portions of computer-executable code. (Paragraph 88 updated parameters are directly reflected in the physical asset (send the updated portions to the asset) “As shown at 258, the method 250 includes controlling, via the digital models of the second communication network, one or more operating parameters of the wind farm based on the signals”)

	Lund (855) does not appear to explicitly disclose: that the digital representations are stored in a code repository comprising a plurality or portions of computer-executable code; and wherein each of the plurality of digital representations is generated based on a respective portion of the plurality of portions of computer-executable code associated with the respective asset of the plurality of assets.

	However Malakuti (227) teaches:
digital representations corresponding to a plurality of assets stored in a code repository (Paragraph 52 “the digital twin can be stored, for example, in the cloud.”, and Paragraph 54 the data models which form the digital representation can be stored in a database (digital representation stored in a code repository) “A database DB1 may provide data models DTI related to the installation of said device”, and Paragraph 76 a generic storage device is usable for storing (stored in a code repository) “The storage device 906 is capable of providing mass storage for the computing device 900.”)
wherein each of the plurality of digital representations is generated based on a respective portion of the plurality of portions of computer-executable code associated with the respective asset of the plurality of assets; (Paragraph 49 a digital twin is generated based on a new data model (based on code associated with the respective asset) “An example logic implemented by such a state machine is: upon the availability of a first data model which is relevant to the digital twin of the device, construct the digital twin and add the data model to the collected models CM1 … That is, when a new device is discovered by a DTS which has no digital twin at that moment, the LMC state machine triggers the creation of the corresponding digital twin in the DTS and is adding the data model(s) provided by the physical device at that time. The newly created digital twin is then dynamically enhanced over time by adding further data models from other information sources providing lifecycle data of said device”, and Paragraph 64 a dedicated service is responsible for generated the digital twin itself (digital representation is generated) “DTS2 is running even before a digital twin (e.g. DT2) is constructed, as DTS2 is responsible for the construction. In other words, DTS2 can instantiate the digital twin DT2 when executing its state machine accordingly.”, and Paragraph 11 the services are computational “The computer system provides one or more digital representation services”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation and optimization system disclosed by Lund (855) with the digital twin generation and simulation system disclosed by Malakuti (227).  One of ordinary skill in the art would have been motivated to make this modification in order to generate a digital representation of an asset (Malakuti (227) Paragraph 12 “An example semantics may lead to generating the digital representation when the corresponding physical device is connected to the network. The physical device may then be discovered (like other information systems) and the digital twin (i.e., its digital representation) can be generated by the management module reflecting the data model(s) exposed by the physical device.”)

With regard to claim 11, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 6, and further teaches
provide a computing device access to a first digital representation of the plurality of digital representations to remotely control operations of an asset of the plurality of assets corresponding to the first digital representation. (Lund (885) Paragraph 88 “As shown at 258, the method 250 includes controlling, via the digital models of the second communication network, one or more operating parameters of the wind farm based on the signals”)

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Malakuti (227), and further in view of Muenzel et al. (WO 2020/040772) (henceforth “Muenzel (772)”).  Lund (855), Malakuti (227) and Muenzel (772) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 7, Lund (885) in view of Malakuti (227) teaches all the elements of the parent claim 6, and further teaches:
receive data via a plurality of routers configured to control data flow of the data, wherein the plurality of routers is configured to communicatively couple to one or more control systems communicatively, wherein the one or more control systems are configured to control and operate the plurality of assets. (Figure 12 and Paragraph 88 a first network controls wind turbines (one or more control systems to control and operate assets), and a gateway is used to couple this to the digital models (a router) “method 250 receiving, via a farm-based first communication network, signals generated by the one or more sensors, the first communication network having one or more individual wind turbine control systems communicatively coupled to the one or more wind turbines and an overall wind farm control system. As shown at 256, the method 250 communicating, via the first communication network, the signals to a cloud-based second communication network via an industrial gateway, the second communication network having a digital infrastructure with a plurality of digital models of the one or more wind turbines. As shown at 258, the method 250 includes controlling, via the digital models of the second communication network, one or more operating parameters of the wind farm based on the signals.”, and Paragraph 53 the coupling is also from the second network to the first network (to communicatively couple to one or more control systems) “Such a gateway module 33 is configured to provide bi-directional communication and enable operator(s) to remotely configure set points on the control system thru the on-site SCADA system 32.”, and Paragraph 32 the communication can be over the internet/interfaces (a plurality of routers))

Lund (885) in view of Malakuti (227) does not appear to explicitly disclose: receive data indicative of a plurality of identities for the plurality of assets, a plurality of operations performed by the plurality of assets, or both via the plurality of routers.

However Muenzel (772) teaches:
processors are configured to receive data indicative of a plurality of identities for the plurality of assets, a plurality of operations performed by the plurality of assets, or both (Paragraph 3 digital twins are associated with the unique identifier of the physical components they represent “A method for implementing a digital twin for a physical component of an industrial system includes assigning a unique identifier to the physical component … The physical component sends the unique identifier to a known resource, which retrieves the network address of the digital twin associated with the unique identifier and provides the network address to the physical component. A secure communication connection is established between the physical component and the corresponding digital twin via the distributed network”, and Paragraph 6)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the digital twin implementation system disclosed by Muenzel (772).  One of ordinary skill in the art would have been motivated to make this modification in order to communicatively connect with a digital twin (Muenzel (772) Abstract “The physical component sends the unique identifier to a known resource, which retrieves the network address of the physical twin associated with the unique identifier and provides the network address to the physical component. A secure communication connection is established between the physical component and the corresponding digital twin via the distributed network.”)

Claims 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (885) in view of Malakuti (227), and further in view of Pokhrel et al. “Digital Twin for Cybersecurity Incident Prediction: A Multivocal Literature Review” (henceforth “Pokhrel”).  Lund (885), Malakuti (227) and Pokhrel are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 8, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 6, and does not appear to explicitly disclose: receive data indicative of a plurality of identities for the plurality of assets, a plurality of operations performed by the plurality of assets, or both; and analyze at least a portion of the data to detect a cybersecurity threat to the plurality of assets.

However Pokhrel teaches:
receive data indicative of a plurality of identities for the plurality of assets, a plurality of operations performed by the plurality of assets, or both; and analyze at least a portion of the data to detect a cybersecurity threat to the plurality of assets. (Page 675, Left the performance of the digital twin is compared to the real device signals (receive data indicative of operations performed by the assets) to detect intrusions (analyze the data to detect a cybersecurity threat) “In another study [14], the same authors extended their framework, CPS Twinning so that digital twins can be generated based on the specification of CPSs. Intrusions can be easily detected with a real-time comparison of specification-based digital twin signals and real device signals”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the using digital twins for cybersecurity threats disclosed by Pokhrel.  One of ordinary skill in the art would have been motivated to make this modification in order to detect cybersecurity incidents (Pokhrel Abstract “To understand different use cases of digital twin and its potential for cybersecurity incident prediction”)

With regard to claim 9, Lund (855) in view of Malakuti (227), and further in view of Pokhrel teaches all the elements of the parent claim 8, and further teaches:
detect the cybersecurity threat based on the one or more simulations. (Page 675, Left the performance of the digital twin (based on one or more simulations) is compared to the real device to detect intrusions)

Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (885) in view of Malakuti (227), and further in view of Dietz.  Lund (885), Malakuti (227) and Dietz are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 10, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 6, and does not appear to explicitly disclose: record the one or more updated portions of the plurality of portions of computer-executable code in the code repository via one or more log files, one or more ledgers, one or more blockchains, or any combination thereof.

However Dietz teaches:
record the one or more updated portions of the plurality of portions of computer-executable code in the code repository via one or more log files, one or more ledgers, one or more blockchains, or any combination thereof. (Page 8 and Figure 3 a digital twin is shared and stored using a distributed ledger (record via one or more ledgers) “The proposed DLT-based architecture for secure DT data sharing is shown in Figure 3. Every participant runs three components: a node of a Distributed Hash Table (DHT), a node of the Distributed Ledger and a client application. The DHT and Distributed Ledger make up the shared data storage.” 
    PNG
    media_image4.png
    315
    445
    media_image4.png
    Greyscale
, and Page 11 the shared digital twins can be user modified versions (the one or more updated portions) “It allows users to read and potentially modify the DT instance”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the digital twin sharing system disclosed by Dietz.  One of ordinary skill in the art would have been motivated to make this modification in order enforce security on the modifying/sharing of the digital twins (Dietz Page 7 “The second main security objective is to avoid confidentiality and trust problems while enabling multi-party participation. This calls for restricted data access dependent on the party through authenticate() and authorize() functions, while ideally keeping the effort for user registration low.”)

Claims 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Malakuti (227), and further in view of Thomsen (437).  Lund (855), Malakuti (227) and Thomsen (437) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 12, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 11, and does not appear to explicitly disclose: create a temporary permission for the computing device to access the computer-executable code.

However Thomsen (437) teaches :
create a temporary permission for a computing device to access a computer-executable code. (Paragraph 120 access could be temporary “When the gateway device registry 1904 determines that the connection request is valid (based on information received in the request and previously registered information for Gateway Device 1 in registry storage 1906), the gateway device registry 1904 grants a certificate to the gateway device 402 permitting the gateway device to open a temporary communication channel to the customer cloud platform 1806.”, and Paragraph 86 “Gateway configuration application 1006 allows a user to define an asset structure or model of an industrial automation application or a collection of industrial automation applications being monitored and controlled by one or more BIDT-capable industrial devices 302. These asset models define hierarchical relationships between industrial assets, associated industrial devices, production lines or areas, and data generated by the various devices associated with the industrial applications … a user can define these asset models as model definitions 1002,”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the temporary communication channel disclosed by Thomsen (437).  One of ordinary skill in the art would have been motivated to make this modification in order to communicatively connect with a digital representation of one or more assets for an expected duration (Thomsen (437) Paragraph 120 “Typically, the expiration time will be set to exceed an expected duration of time required to send the BIDT data and metadata”)

Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Malakuti (227), and further in view of Khan et al. (US 10970316) (henceforth “Khan (316)”).  Lund (855), Malakuti (227) and Khan (316) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 13, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 6, and does not appear to explicitly disclose: generate and update each of the plurality of digital representations using hierarchical data associated with the respective asset of the plurality of assets, wherein the hierarchical data comprises hierarchical levels of hardware implemented in the plurality of assets.

However Khan (316) teaches:
generate and update each of the plurality of digital representations using hierarchical data associated with the respective asset of the plurality of assets, wherein the hierarchical data comprises hierarchical levels of hardware implemented in the plurality of assets. (Col. 1, Middle generating/updating a digital twin is performed according to a schema (generate and update digital representations) “However, generation of a ‘digital twin’ creates a number of technical challenges in how to store, access and update data efficiently. Some techniques utilize a conceptual schema that defines semantics, data structures and concepts used for modeling the infrastructure. Entities of the conceptual schema may have associated metadata such that they are self-describing. Such metadata may be defined in classes of an object-oriented data model.”, and Col. 6, Top the schema can have a plurality hierarchical levels of physical objects (using hierarchical data of hardware implemented) “An example of a common domain may be a ‘Building’ common domain that includes classes and organizational strategies related to building qualities such as stories, but not lower level details of architecture (such as windows) or structure (such as beams)”)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the conceptual schema for digital twins disclosed by Khan (316).  One of ordinary skill in the art would have been motivated to make this modification in order to communicatively connect with a digital twin (Muenzel (772) Abstract “The physical component sends the unique identifier to a known resource, which retrieves the network address of the physical twin associated with the unique identifier and provides the network address to the physical component. A secure communication connection is established between the physical component and the corresponding digital twin via the distributed network.”)

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lund (855) in view of Malakuti (227), and further in view of Deutsch et al. (US 2019/0138970) (henceforth “Deutsch (970)”).  Lund (855), Malakuti (227) and Deutsch (970) are analogous art because they solve the same problem of desirably interacting with a digital representation of a physical system, and because they are in the same field of analyzing a physical system using its digital representation.

With regard to claim 14, Lund (855) in view of Malakuti (227) teaches all the elements of the parent claim 6, and further teaches: 
generate the respective portion of the plurality of portions of computer-executable code based on asset code stored in the respective asset of the plurality of assets. (Paragraph 64 - 66 and Figure 7 a drive device 701 contains a data model 71 (asset code stored in the respective asset) which is used to generate the digital twin (generate the respective portion of the plurality of portions of code) “FIG. 7 illustrates and example scenario 700 for a digital twin DT2 of a drive device 701 … The drive 701 provides the data model(s) DM71 … To be able to aggregate these models into the digital twin DT2” 
    PNG
    media_image5.png
    818
    544
    media_image5.png
    Greyscale
)

Lund (855) in view of Malakuti (227) does not appear to explicitly disclose: generate the respective portion of the plurality of portions of computer-executable code based on model code stored in the code repository 

However Deutsch (970) teaches:
generate the respective portion of the plurality of portions of computer-executable code based on model code stored in a code repository (Paragraph 89 digital twins can be generated from templates (based on model code) “The template also provides a mechanism for creating instance Models ( see twin instance elements below) corresponding to real world instances of a particular asset. The template provides a container for all behaviors associated with the operation of a digital twin instance.”,and Figure 5 and 6 the digital twins and templates are stored in a database (stored in a code repository) 
    PNG
    media_image6.png
    632
    542
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    297
    575
    media_image7.png
    Greyscale
)
It would have been obvious for one of ordinary skill in the art before the filing date of the claimed invention to have combined the digital twin simulation system disclosed by Lund (855) in view of Malakuti (227) with the using templates to generate digital twin instances disclosed by Deutsch (970).  One of ordinary skill in the art would have been motivated to make this modification in order to support the creation of digital twin instances (Deutsch (970) Paragraph 79 “Prior to deployment as a twin runtime instance, twin templates are designed and stored externally. The twin builder 532 is an application which provides the means to create new twin templates, browse a marketplace of existing twin templates and acquire and customize them, and ultimately load such twin templates as instances within the runtime environment.”, and Paragraph 89 “Twin templates are designed graph constructs which are intended to provide or encapsulate various capabilities. For example, the template may have a pragmatic entity structure.”) 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED H. WECHSELBERGER whose telephone number is (571)272-8988. The examiner can normally be reached M - F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALFRED H. WECHSELBERGER/ExaminerArt Unit 2148



/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148